In refusing the plaintiff's motion to remove Dortch from the trusteeship, and to appoint some one else *Page 279 
to sell the lands in his stead, we cannot see that his Honor committed any error for which he can be reviewed.
No facts are set forth, which of themselves, entitle the plaintiffs to have Dortch removed from the trusteeship created by the deceased, and as to his appointment by the Court as commissioner to sell the lands, it was purely a matter of discretion in the Court either to continue or remove him.
In Stone v. Latham, 68 N.C. 421, it is said that a commissioner appointed by a Court to sell land, is but the finger of the Court, and may be appointed, controlled and removed by the Court in its discretion.
But the plaintiff says that the Court has no power to extend the time of sale beyond the terms limited in the deed of trust.
This question does not arise, for upon inspection of the deed it will be seen to no express and definite terms are fixed as to the time of sale, but the power of sale is conferred upon Dortch alone in certain events, c.
His report giving his reasons for not selling the land at the time appointed seems to have been satisfactory to the Court there, and we may add that he appears to us to have acted with good judgment.
Undoubtedly, if a trustee or commissioner refuses or neglects to sell land when it is his duty to sell, a Court will remove him, but it should not do so without good cause. Should there be delay beyond that granted by his Honor it would look in the absence of the most cogent reasons, as if there was good ground for the plaintiff's motion.
Let it be certified that there is no error.
PER CURIAM.                              Order affirmed. *Page 280